MEMO OPINION
PEE CUEIAM:
Original proceeding.
This is a petition by Daniel Francis Dunn, an inmate of Montana State Prison, appearing pro se, seeking an order requiring the court of the second judicial district to furnish him a transcript and certified file of all documents, motions, *530exhibits, etc., relating to his arrest in Silver Bow County in 1969 while he was on parole, and a certified copy of all proceedings and matters relating to the subsequent revocation of his parole in 1970.
Petitioner Dunn was convicted of a felony, criminal sale of dangerous drugs, by a jury on November 17, 1969.
This conviction was upheld on appeal to this Court. State v. Dunn, 155 Mont. 319, 472 P.2d 288, and again by the United States District Court for the State of Montana, Billings Division, in Dunn v. State of Montana, (9th Cir. 1971) 28 St. Rep. 577. His subsequent arrest and the revocation of his parole was reviewed and upheld by this Court. In re Petition of Dunn, 157 Mont. 513, 488 P.2d 902.
Petitioner supports his instant demand as he states in his own words, “in order to attain and satisfy petitioners absolute right to due process and equal protection of the law”.
The rights extended to one charged with a crime do not extend to enforcement of terms imposed on convicted felons as conditions of their parole. Petition of Dixson, 149 Mont. 412, 430 P.2d 642. Certiorari denied, Dixson v. State of Montana, 390 U.S. 907, 88 S.Ct. 824, 19 L.Ed.2d 875.
The status of a parole violator is that of an escaped convict in that his release is granted as a matter of grace and not as one of right. State ex rel. Herman v. Powell, 139 Mont. 583, 367 P.2d 553.
A prisoner out on parole is in the legal custody of prison authorities, is serving his sentence and remains subject to the sentence previously imposed and to the discretionary regulatory action of prison authorities. Petition of La Doux, 144 Mont. 9, 393 P.2d 778.
Petitioner’s demand having been found without merit, the same is denied.